Citation Nr: 1101114	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2007, the Veteran's petition to reopen his claim of 
entitlement to service connection for a bilateral shoulder 
disorder was granted by the Board, and the claim was remanded for 
further development.  In April 2010, the Board again remanded the 
claim for further development.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current 
bilateral shoulder disability is related to the in-service 
compressions of the dorsal scapular and suprascapular nerves from 
carrying heavy loads in a rucksack across the shoulders.


CONCLUSION OF LAW

A bilateral shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

The May 2010 VA examiner has diagnosed a bilateral shoulder 
disability manifested by significant dysfunction of both shoulder 
joints, which over time has led to degenerative changes noted on 
x-rays.

The Veteran's service treatment records show that in April 1970 
he had pain in the left deltoid and trapezius upon abduction.  
The diagnosis was a soft-tissue injury to the left shoulder.  In 
September 1970, the appellant complained of pain across the tops 
of both shoulders, particularly after humping all day.  The 
impression was poor posture and congenital hypoplasia of the 
pectoralis major bilaterally.  At the June 1971 separation 
examination, congenital hypoplasia of the pectoralis major muscle 
bilaterally was found on physical examination.

There is conflicting evidence on whether the Veteran's current 
bilateral shoulder disability is related to active service.  The 
October 2002 VA examiner in essence opined that any current 
bilateral shoulder disability was not related to service because 
the appellant had good strength in September 1970 despite his 
current contention that he had been unable to actively move his 
arms into abduction or flexion since active service.  The October 
2002 VA examiner also noted that the claimant had not sought any 
medical attention over the past 30 years for "such a profound 
clinical disability."   See October 2002 VA examination report, 
page 2.  X-rays of the shoulders were not taken in conjunction 
with that examination.

The VA neurologist who examined the Veteran in June 2003 opined 
in December 2005 that it appeared that his symptoms began during 
military service.  However, after May 2006 VA electromyography 
and nerve conductions studies were normal, that neurologist 
recommended a magnetic resonating imaging (MRI) scan of the 
cervical spine.  After the results of the July 2007 MRI scan of 
the cervical spine showed cervical spine abnormalities, that VA 
neurologist indicated in October 2009 that questions regarding 
the etiology of the bilateral shoulder disability were beyond his 
expertise and should be addressed by an orthopedist.  The Board 
finds that the June 2003 VA neurologist's opinion is of limited 
probative value.

The May 2010 VA examiner opined that the Veteran suffered in-
service compressions of the dorsal scapular and suprascapular 
nerves from carrying heavy loads in a rucksack across the 
shoulders, which resulted in residual weakness, limitation of 
motion, and some of the bilateral degenerative changes in the 
shoulders.  The Board in the April 2010 remand directed the RO to 
have the opinion rendered by a physician.  The May 2010 VA 
examiner is only a physician assistant and not a doctor.  
Therefore, the RO did not comply with the directives of the 
latest remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Nonetheless, the examiner still has expertise in orthopedics.  
Moreover, the May 2010 VA examiner's opinion is based on x-ray 
evidence whereas the October 2002 VA examiner's opinion is not.

The Board has weighed the evidence of record and finds that there 
exists an approximate balance of evidence for and against the 
claim.  Simply put, the evidence is equally balanced as to 
whether the Veteran's current bilateral shoulder disability is 
related to the in-service compressions of the dorsal scapular and 
suprascapular nerves from carrying heavy loads in a rucksack 
across the shoulders.  When the evidence for and against the 
claim is in relative equipoise, by law, the Board must resolve 
all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Therefore, service connection for a 
bilateral shoulder disability is warranted.  38 U.S.C.A. §§ 1155, 
5107








ORDER

Entitlement to service connection for a bilateral shoulder 
disability is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


